SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

        This Second Amended and Restated Employment Agreement (this “Agreement”)
is made this 31st day of December, 2008, between Coeur d’Alene Mines Corporation
(“Company”) and Dennis E. Wheeler (“Wheeler”).

WITNESSETH:

        In consideration of the mutual promises and covenants herein contained
to be kept and performed by the parties hereto, the parties agree as follows:

1.     Employment. The Company has heretofore, and hereby does, employ Wheeler
as Chairman, President and Chief Executive Officer of Company, and Wheeler
accepts such employment, on the terms and conditions of this Agreement.

2.     Term Of Employment. The term of Wheeler’s employment under this Agreement
commenced on June 1, 2002 and shall continue, unless terminated pursuant to
Sections 8 or 9, until the 31st day of December, 2010 (the “Term”). The Term
shall automatically terminate upon any termination of Wheeler’s employment
pursuant to Sections 8 or 9 (such date the “Date of Termination”).

3.     Compensation and Benefits. During the Term, Wheeler shall be entitled to
the following:

        (a)        Effective January 1, 2008, a base salary of $587,633 annually
(the “Base Salary”), payable in accordance with the Company’s standard payroll
practices as in effect from time to time, subject to review during the Term by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”), and any higher salary to become the Base Salary for the
purposes of this provision;

        (b)        Participation in the Company’s Annual Incentive Plan (or any
successor thereto), with a target bonus opportunity determined each year during
the Term by the Committee;

        (c)        Participation in such other compensation and benefits that
may be made available by the Company in the discretion of the Board or the
Committee, presently consisting of the Company’s 2003 Long-Term Incentive Plan
(or any successor thereto) and the Company’s Defined Contribution and 401(k)
Retirement Plan (or any successor thereto), it being understood that Wheeler
shall be a participant in all compensation and benefit programs, including
welfare benefit plans, which exist for the executive staff of the Company; and

        (d)        In addition to Wheeler’s participation in any retirement plan
provided to the Company’s executive staff, Company shall provide Wheeler with a
supplemental retirement plan designed to afford reimbursement for tax-qualified
retirement benefits lost due to ERISA limitations.

        (e)        Reimbursement each year from the Company for an annual
physical performed by Dr. Howard Maron of Seattle, Washington or such other
physician as Wheeler may choose in his sole discretion, such reimbursements to
be paid no later than December 31 of the year following the year in which the
expense is incurred.

--------------------------------------------------------------------------------

4.     Duties. During the Term Wheeler shall be employed as the Chief Executive
Officer of the Company. Wheeler’s powers, duties, rights and responsibilities
shall be those described in the by-laws of the Company for the President and
Chief Executive Officer and/or as determined by the Board. During the Term, at
the Board’s request, Wheeler shall also serve the Company and/or its
subsidiaries in other offices and capacities in addition to the foregoing,
without payment of any additional remuneration.

        Wheeler’s services shall be rendered, primarily, in the Company’s
offices in Coeur d’Alene, and he shall not be required, without his consent, to
move his residence, or to move the executive offices, outside of the City of
Coeur d’ Alene.

        Wheeler shall devote his best efforts and substantially all of his time
during normal business hours to advance the interests of the Company. He shall
not engage in business activity in competition with the Company. He may,
however, with prior consent of the Board, serve on the board of directors of
other companies which are not in competition with the Company.

5.     Expenses. Wheeler shall be entitled, at the end of each month during the
Term, to reimbursement for his entertainment, travel, food, lodging, telephone
and miscellaneous expenses incurred in connection with the performance of his
duties, in each case, in accordance with and subject to the Company’s expense
reimbursement policy as in effect from time to time.

6.     Vacations. Wheeler shall be entitled to four weeks of vacation during
each calendar year of the Term, during which the compensation provided for
herein shall be paid in full in accordance with the Company’s vacation policy as
applicable to the Company’s executive staff. The vacation time shall be
scheduled at the mutual convenience of the Company and Wheeler.

7.     Disability. In the event Wheeler is unable to perform his services by
reason of disability for a period of more than 90 continuous days, the salary,
bonuses and incentive compensation which would otherwise be paid to him during
the continued period or incapacity will be reduced by 50%. Upon return to full
service such compensation will be restored. For the purpose of this Agreement,
“disability” means the inability or incapacity due to physical or mental illness
or injury to perform Wheeler’s duties.

2

--------------------------------------------------------------------------------

8.     Employment Terminations. The Term and Wheeler’s employment hereunder may
be terminated by either party at any time and for any or no reason; provided
that, except as set forth in this Section 8, each party will be required to give
the other at least six months advance written notice of any termination of
employment. Notwithstanding the foregoing, the Company may, in its sole
discretion, waive the six-month notice period accelerate Wheeler’s Date of
Termination; however, Wheeler shall be entitled to receive all elements of
compensation described in Section 3 for the full six-month notice period,
subject to the eligibility and participation requirements of any qualified
retirement plan, but in no event shall such acceleration be deemed a termination
without Cause. Notwithstanding any other provision of this Agreement, the
provisions of this Section 8 shall exclusively govern Wheeler’s rights upon
termination of employment with the Company.

        (a)       Retirement . The Term and Wheeler’s employment hereunder shall
terminate automatically upon Wheeler’s termination of employment due to
Retirement. For the purposes of this Agreement, “Retirement” means any
termination of Wheeler’s employment other than for Cause, by reason of death or
Disability, or a termination by the Company without Cause or by Wheeler’s
resignation for Good Reason. In the event Wheeler’s employment is terminated by
reason of Retirement, the Company’s obligations under this Agreement shall
immediately expire. Notwithstanding the foregoing, the Company shall be
obligated to pay to Wheeler the following:

  (i) Base Salary through the Date of Termination;


  (ii) Notwithstanding anything in any bonus plan document to the contrary, an
amount equal to 65% of Wheeler’s Base Salary for the fiscal year in which the
Date of Termination occurs multiplied by a fraction, the numerator of which is
the number of completed days in the then-existing fiscal year through the Date
of Termination, and the denominator of which is three hundred sixty-five,
payable in lump sum within 60 days following the Date of Termination;


  (iii) Accrued but unused vacation pay through the Date of Termination; and


  (iv) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company (including, but not limited to, the Company’s
2003 Long-Term Incentive Plan and/or any successor thereto).


        (b)       Death. The Term and Wheeler’s employment hereunder shall
terminate automatically upon Wheeler’s death during the Term. In the event
Wheeler’s employment is terminated by reason of Wheeler’s death, the Company’s
obligations under this Agreement shall immediately expire. Notwithstanding the
foregoing, the Company shall be obligated to pay to Wheeler’s estate (or other
designated beneficiary) the following:

  (i) Base Salary through the Date of Termination;


  (ii) Notwithstanding anything in any bonus plan document to the contrary, an
amount equal to the target annual bonus Wheeler would otherwise have been
entitled to with respect to the fiscal year in which the Date of Termination
occurs multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Date of Termination,
and the denominator of which is three hundred sixty-five, payable in lump sum
within 60 days following the Date of Termination;


3

--------------------------------------------------------------------------------

  (iii) Accrued but unused vacation pay through the Date of Termination;


  (iv) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company (including, but not limited to, the Company’s
2003 Long-Term Incentive Plan and/or any successor thereto).


        (c)       Disability. The Term and Wheeler’s employment hereunder may be
terminated by the Company if Wheeler becomes physically or mentally
incapacitated and is therefore unable to perform Wheeler’s duties for a period
of one hundred eighty total calendar days during any period of twelve
consecutive months (or in the event of the Board’s reasonable expectation that
Wheeler’s Disability will exist for more than a period of one hundred eighty
calendar days) (such incapacity is hereinafter referred to as “Disability”).

        Such Disability to be determined by the Board upon receipt of and in
reliance on competent medical advice from one or more individuals, selected by
the Board, who are qualified to give such professional medical advice.

        If Wheeler and the Company shall not be in agreement as to whether
Wheeler has suffered a Disability for the purpose of this Agreement, the matter
shall be referred to a panel of three (3) medical doctors, one of which shall be
selected by Wheeler, one of which shall be selected by the Company, and one of
which shall be selected by the two doctors as so selected, and the decision of a
majority of the panel with respect to the question of whether Wheeler has
suffered a Disability shall be binding upon Wheeler and the Company. The
expenses of any such referral shall be borne by the Company. Wheeler will
cooperate with reasonable requests for submission to medical examinations made
by the Board pursuant to this Section 8(c).

        It is expressly understood that the Disability of Wheeler for a period
of one hundred eighty calendar days or less in the aggregate during any period
of twelve consecutive months, in the absence of any reasonable expectation that
his Disability will exist for more than such a period of time, shall not
constitute a failure by him to perform his duties hereunder and shall not be
deemed a breach or default and Wheeler shall receive full compensation for any
such period of Disability or for any other temporary illness or incapacity
during the term of this Agreement.

        A termination for Disability shall become effective upon the end of a
thirty-day notice period; provided, however, that Wheeler may not be terminated
prior to a final determination made by the panel described above, if such panel
is necessary. In the event Wheeler’s employment is terminated by reason of his
Disability, the Company’s obligations under this Agreement shall immediately
expire. Notwithstanding the foregoing, the Company shall be obligated to pay to
Wheeler (or Wheeler’s personal representative) the following:

  (i) Base Salary through the Date of Termination;


  (ii) Accrued but unused vacation pay through the Date of Termination;


4

--------------------------------------------------------------------------------

  (iii) Provided that Wheeler executes a release of claims against the Company
in a form reasonably satisfactory to the Company and such release becomes
effective within 60 days following the Date of Termination, notwithstanding
anything in any bonus plan document to the contrary, an amount equal to the
target annual bonus Wheeler would otherwise have been entitled to with respect
to the fiscal year in which the Date of Termination occurs multiplied by a
fraction, the numerator of which is the number of completed days in the
then-existing fiscal year through the Date of Termination, and the denominator
of which is three hundred sixty-five, payable in lump sum within 30 days
following the Date of Termination; and


  (iv) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company (including, but not limited to, the Company’s
2003 Long-Term Incentive Plan and/or any successor thereto).


        (d)       By the Company For Cause. The Term and Wheeler’s employment
hereunder may be terminated by the Company at any time for Cause (as defined
below). In the event Wheeler’s employment terminates pursuant to this Section
8(d), the Company’s obligations under this Agreement shall immediately expire.
Notwithstanding the foregoing, the Company shall be obligated to pay to Wheeler
the following:

  (i) Base Salary through the Date of Termination, payable within sixty days
from the Date of Termination;


  (ii) Accrued but unused vacation pay through the Date of Termination, payable
within sixty days from the Date of Termination; and


  (iii) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company (including, but not limited to, the Company’s
2003 Long-Term Incentive Plan and/or any successor thereto).


        For purposes of this Agreement, “Cause” is defined as follows:

  (i) Willful and continued failure of Wheeler to substantially perform his
duties with the company (other than any such failure resulting from Disability
or occurring after issuance by Wheeler of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to
Wheeler that specifically identifies the manner in which the Company believes
that Wheeler has willfully failed to substantially perform his duties, and after
Wheeler has failed to resume substantial performance of his duties on a
continuous basis within thirty (30) calendar days of receiving such demand;


  (ii) Conviction of a felony involving a crime of moral turpitude; or


  (iii) Willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.


5

--------------------------------------------------------------------------------

        For purposes of determining Cause, no act or omission by Wheeler shall
be considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that Wheeler’s action or omission was in the best interests of
the Company. Any act or failure to act based upon: (1) authority given pursuant
to a resolution duly adopted by the Board; or (2) advice of counsel for the
Company, shall be conclusively presumed to be done or omitted to be done by
Wheeler in good faith and in the best interests of the Company.

        In addition, Wheeler shall not be deemed to be terminated for Cause
unless and until there shall have been delivered to Wheeler a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting called and held for
such purpose (after reasonable notice is provided to Wheeler and Wheeler is
given an opportunity, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Wheeler is guilty of the
conduct defined as Cause below.

        (e)       By the Company Without Cause or Resignation of Wheeler with
Good Reason. The Employment Term and Wheeler’s employment hereunder may be
terminated by the Company without Cause or by Wheeler’s resignation for Good
Reason. In the event Wheeler’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or by Wheeler’s resignation
for Good Reason, the Company’s obligations under this Agreement shall
immediately expire. Notwithstanding the foregoing, unless such termination of
employment occurs within two years following a Change in Control (as defined
below), the Company shall be obligated to pay to Wheeler the following:

  (i) Base Salary through the Date of Termination;


  (ii) Accrued but unused vacation pay through the Date of Termination;


  (iii) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company (including, but not limited to, the Company’s
2003 Long-Term Incentive Plan and/or any successor thereto); and


  (iv) Provided that Wheeler executes a release of claims against the Company in
a form reasonably satisfactory to the Company and such release becomes effective
within 60 days following the Date of Termination:


  (1) Notwithstanding anything in any bonus plan document to the contrary, an
amount equal to the 65% of Wheeler’s Base Salary for the fiscal year in which
the Date of Termination occurs multiplied by a fraction, the numerator of which
is the number of completed days in the then-existing fiscal year through the
Date of Termination, and the denominator of which is three hundred sixty-five,
payable in lump sum within 60 days following the Date of Termination;


  (2) An amount equal to three times Wheeler’s Base Salary and target annual
bonus established for the fiscal year in which the Date of Termination occurs,
payable in lump sum within 60 days following the Date of Termination;


6

--------------------------------------------------------------------------------

  (3) Continuation of the health care benefits for Wheeler and his dependents
until the earlier of (1) the date Wheeler becomes eligible for comparable
coverage (at a comparable cost) or (2) the third anniversary of the Date of
Termination, which benefits shall be provided at the same coverage level as in
effect as of the Date of Termination, and at the same premium cost to Wheeler’s
that was paid by Wheeler at the time such benefits were provided (subject to the
terms and conditions of such benefit plans as in effect from time to time);


  (4) Reimbursement for outplacement counseling services from an outplacement
firm of national reputation engaged by Wheeler to assist Wheeler in obtaining
new employment, provided that the amount required to be reimbursed for such
services by the Company shall not exceed 15% of Wheeler’s Base Salary
established for the fiscal year in which the Date of Termination occurs.


        For purposes of this Agreement, “Good Reason” shall mean, Wheeler’s
resignation from employment within sixty days after the occurrence of one of the
following events without Wheeler’s express written consent, provided, however,
that Wheeler must provide written notice to the Company within thirty days after
the occurrence of the event allegedly constituting Good Reason, and the Company
shall have thirty days after such notice is given to cure:

  (i) Assigning to Wheeler duties materially inconsistent with his position
(including status, titles, and reporting relationships), authority or
responsibilities, or any other action by the Company which results in a material
diminution of Wheeler’s position, authority, duties, or responsibilities;


  (ii) Requiring Wheeler to be based at a location that requires Wheeler to
travel an additional fifty miles total per day;


  (iii) Prior to the date that Wheeler transitions to the position of Executive
Chairman, materially reducing Wheeler’s Base Salary other than as provided for
in Section 3(a);


  (iv) Prior to the date that Wheeler transitions to the position of Executive
Chairman, materially reducing Wheeler’s targeted annual bonus award opportunity
or incentive award opportunities as set forth in Section 3 herein, as such
opportunities exist as of the Effective Date of this Agreement;


  (v) Purportedly terminating Wheeler’s employment otherwise than as expressly
permitted by this Agreement; or


7

--------------------------------------------------------------------------------

  (vi) Failing to require any Successor Company, as defined in Section 14, to
assume and agree to perform the Company’s obligations hereunder.


9.     Change in Control.

        (a)       Employment Termination Within Twenty-Four Calendar Months
Following a Change in Control. The Term and Wheeler’s employment hereunder may
be terminated by the Company without Cause (including, for this purpose, by
reason of death or Disability) or by Wheeler’s resignation for Good Reason, in
either case, within two years following the consummation of a Change in Control.
In the event Wheeler’s employment is terminated pursuant to this Section 9(a),
the Company’s obligations under this Agreement shall immediately expire.
Notwithstanding the foregoing, if such termination of employment occurs within
two years following a Change in Control (as defined below), the Company shall be
obligated to pay to Wheeler the following:

  (i) Base Salary through the Date of Termination;


  (ii) Accrued but unused vacation pay through the Date of Termination;


  (iii) All other rights and benefits Wheeler is vested in, pursuant to other
plans and programs of the Company (including, but not limited to, the Company’s
2003 Long-Term Incentive Plan and/or any successor thereto); and


  (iv) Provided that Wheeler executes a release of claims against the Company in
a form reasonably satisfactory to the Company and such release becomes effective
within 60 days following the Date of Termination:


  (1) Notwithstanding anything in any bonus plan document to the contrary, an
amount equal to the target annual bonus Wheeler would otherwise have been
entitled to with respect to the fiscal year in which the Date of Termination
occurs multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Date of Termination,
and the denominator of which is three hundred sixty-five, payable in lump sum
within 60 days following the Date of Termination;


  (2) An amount equal to three times the sum of (A) Wheeler’s Base Salary
(B) target annual bonus and (C) long term incentive award, in each case,
established for the fiscal year in which the Date of Termination occurs, payable
in lump sum within 60 days following the Date of Termination;


  (3) Continuation of the health care benefits for Wheeler and his dependents
until the earlier of (1) the date Wheeler becomes eligible for comparable
coverage (at a comparable cost) or (2) the third anniversary of the Date of
Termination, which benefits shall be provided at the same coverage level as in
effect as of the Date of Termination, and at the same premium cost to Wheeler’s
that was paid by Wheeler at the time such benefits were provided (subject to the
terms and conditions of such benefit plans as in effect from time to time);


8

--------------------------------------------------------------------------------

  (4) All outstanding stock options, stock appreciation rights, restricted
stock, performance plan awards and performance awards granted by the Company
under the Company’s 2003 Long-Term Incentive Plan shall become immediately
exercisable in full and otherwise vest 100% in accordance with and subject to
the provisions of such Long-Term Incentive Plan;


  (5) A lump-sum cash payment, payable within 60 days following the Date of
Termination, of the actuarial present value equivalent of the aggregate benefits
accrued by Wheeler as of the Date of Termination under the terms of any and all
supplemental retirement plans in which Wheeler participates. For this purpose,
such benefits shall be calculated under the assumption that Wheeler’s employment
continued following the Date of Termination for three (3) full years
(i.e., three (3) additional years of age and service credits shall be added);
provided, however, that for purposes of determining “final average pay” under
such programs, Wheeler’s actual pay history as of the effective date of
termination shall be used; and


  (6) To the extent permitted by law, the Company shall pay all legal fees,
costs of litigation, prejudgment interest, and other expenses incurred in good
faith by Wheeler as a result of the Company’s refusal to provide the severance
benefits to which Wheeler becomes entitled under this Agreement, or as a result
of the Company’s contesting the validity, enforceability, or interpretation of
this Agreement, or as a result of any conflict (including conflicts related to
the calculation of parachute payments) between the parties pertaining to this
Agreement; provided, however, that the Company shall be reimbursed by Wheeler
for all such fees and expenses in the event Wheeler fails to prevail with
respect to any one (1) material issue of dispute in connection with such legal
action. Wheeler shall not be liable for the Company’s fees or costs related to
any such litigation.


        Wheeler shall not be entitled to receive severance benefits pursuant to
this Section 9(a) if he is terminated for Cause, or if his employment with the
Company ends due to death, Disability, or Retirement. The severance benefits
payable pursuant to this Section 9(a) shall be paid in lieu of, and not in
addition to, all other severance benefits provided to Wheeler under the terms of
this Agreement.

9

--------------------------------------------------------------------------------

        (b)       Change in Control Defined. For purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred as of the first day that
any one or more of the following conditions is satisfied:

  (i) Any Person, but excluding the Company and any subsidiary of the Company
and any employee benefit plan sponsored or maintained by the Company or any
subsidiary of the Company (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the Beneficial Owner of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities with respect to the election
of Directors of the Company; provided, however, that in the event any class of
securities of the Company shall be publicly held or the Company shall be
required to file periodic or annual reports with the Securities Exchange
commission under the Securities Exchange Act, then the percentage referred to in
the preceding clause shall be reduced from fifty percent (50%) to twenty percent
(20%); or


  (ii) During any twenty-four consecutive month period, the individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason other than death to constitute at least a majority thereof;
provided, however, that a Director who was not a Director at the beginning of
such twenty-four month period shall be deemed to have satisfied such twenty-four
month requirement (and be an Incumbent Director) if such Director was elected
by, or on the recommendation of or with the approval of, at least two-thirds
(2/3) of the Directors who then qualified as Incumbent Directors either actually
(because they were Directors at the beginning of such period) or by prior
operation of the provisions of this Section 9(b)(ii); or


  (iii) There is consummated: (1) a plan of complete liquidation of the Company;
or (2) a sale or disposition of assets that generated fifty percent (50%) or
more of the Company’s total net sales (as set forth in the audited financial
statements for the most recently ended fiscal year) in one or a series of
related transactions over the immediately preceding twenty-four month period; or
(3) a merger, consolidation, or reorganization of the Company with or involving
any other corporation, other than a merger, consolidation, or reorganization
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than sixty-five percent (65%) of the combined voting power of the
voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.


10

--------------------------------------------------------------------------------

        However, in no event shall a Change in Control be deemed to have
occurred, with respect to Wheeler, if Wheeler is part of a purchasing group,
which consummates the Change in Control transaction, Wheeler shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if Wheeler
is an equity participant in the purchasing company or group except for:
(1) passive ownership of less than three percent of the stock of the purchasing
company, or (2) ownership of equity participation in the purchasing company or
group which is otherwise not significant, as determined prior to the Change in
Control by a majority of the non-employee continuing Directors.

10.     Excise Tax Equalisation Payment.

        (a)       Gross-Up Payment. In the event that Wheeler becomes entitled
to Severance Benefits or any other payment or benefit under this Agreement, or
under any other agreement with or plan of the Company (in the aggregate, the
“Total Payments”), if all or any part of the Total Payments will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) (or any similar tax that may hereafter be
imposed), the Company shall pay to Wheeler in cash an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Wheeler after deduction
of any Excise Tax upon the Total Payments and any federal, state, and local
income tax, penalties, interest, and Excise Tax upon the Gross-Up Payment
provided for by this Section 10 (including FICA and FUTA), shall be equal to the
Total Payments. Such payment shall be made by the Company to Wheeler as soon as
practical following the Date of Termination, but in no event beyond thirty (30)
days from such date. For purposes of determining the amount of the Gross-Up
Payment, Wheeler shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Wheeler’s residence on
the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

        (c)        Subsequent Recalculation. In the event the Internal Revenue
Service adjusts the computation of the Company under Section 10 herein so that
Wheeler did not receive the greatest net benefit, the Company shall reimburse
Wheeler for the full amount necessary to make Wheeler whole, plus a market rate
of interest, as determined by the Committee.

11.     Section 409A Compliance.

        The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) or an exemption from Section 409A. The
Company shall undertake to administer, interpret, and construe this Agreement in
a manner that does not result in the imposition on Wheeler of any additional
tax, penalty, or interest under Section 409A.

        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If Wheeler is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Section 409A payable on account
of a “separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Wheeler or (ii) the date of Wheeler’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 11(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Wheeler in a lump sum without interest,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

11

--------------------------------------------------------------------------------

        With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, all such payments shall be made on or before the last day of calendar
year following the calendar year in which the expense occurred.

12.     Outplacement Services. In the event of involuntary termination of
Wheeler’s employment not due to Cause as defined in Section 8 above, and not due
to Change in Control, as defined in Section 9 above, the Company shall provide
to Wheeler, at its cost, reasonable and appropriate outplacement services.

13.     Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States Federal taxes and any other
state, city, or local taxes).

14.     Successor; Binding Agreement.

        (a)        The Company will require any successor (whether direct or
indirect) by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Wheeler, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the company would
be required to perform it if no such succession had taken place.

        (b)        This Agreement shall inure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of Wheeler.

15.     Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed

  if to the Company: Secretary
Coeur d’Alene Mines Corporation
400 Coeur d’Alene Mines Building
505 Front Avenue
Coeur d’Alene, Idaho 83814-2750


12

--------------------------------------------------------------------------------

  if to Wheeler: Mr. Dennis E. Wheeler
2100 S. Island Green Drive
Coeur d’Alene, Idaho 83814


or to such other address as either party may have furnished to the other in
writing in accordance herewith except that notice of change of address shall be
effective only upon receipt.

16.     Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Wheeler and on behalf of the Company by such other officer as
may be specifically designated by the Board. No waiver by either party hereto at
any time or any breach by the other party thereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. This Agreement shall not supersede or in any way limit the rights,
duties or obligations Wheeler may have under any other written agreement with
Company. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Idaho.

17.     Severability. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

18.     Arbitration. Wheeler and the Company agree that in the event a dispute
arises concerning or relating to Wheeler’s employment with the Company, any
termination therefrom, or the interpretation, application or enforcement of this
Agreement, such dispute shall be submitted to binding arbitration in accordance
with the employment arbitration rules of American Arbitration Association
(“AAA”) by a single impartial arbitrator experienced in employment law selected
as follows: if the Company and Wheeler are unable to agree upon an impartial
arbitrator within ten days of a request for arbitration, the parties shall
request a panel of employment arbitrators from AAA and alternatively strike
names until a single arbitrator remains. The arbitration shall take place in
Coeur d’Alene, Idaho, and both Wheeler and the Company agree to submit to the
jurisdiction of the arbitrator selected in accordance with AAA’s rules and
procedures. Wheeler and the Company further agree that arbitration as provided
for in this section will be the exclusive and binding remedy for any such
dispute and will be used instead of any court action, which is hereby expressly
waived, except for any request by either party hereto for temporary or
preliminary injunctive relief pending arbitration in accordance with applicable
law, or an administrative claim with an administrative agency. The parties
further agree that the award of the arbitrator shall be final and binding on
both parties. The arbitrator shall have discretion to award monetary and other
damages, or no damages, and to fashion such other relief as the arbitrator deems
appropriate. The Company will be responsible for paying any filing fees and
costs of the arbitration proceeding itself (for example, arbitrators’ fees,
conference room, transcripts), but each party shall be responsible for its own
attorneys’ fees. THE COMPANY AND WHEELER ACKNOWLEDGE AND AGREE THAT BY AGREEING
TO ARBITRATE, THEY ARE WAIVING ANY RIGHT TO BRING AN ACTION AGAINST THE OTHER IN
A COURT OF LAW, EITHER STATE OR FEDERAL, AND ARE WAIVING THE RIGHT TO HAVE
CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties above have executed this Agreement as of
the day and year first-above written.

/s/ Dennis E. Wheeler Dennis E. Wheeler
  COEUR D’ALENE MINES CORPORATION

  /s/ Robert E. Mellor By: Robert E. Mellor Title: Director







14